In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-3212
BRENDA MITZE,
                                                   Plaintiff-Appellant,
                                  v.

ANDREW M. SAUL, Commissioner of Social Security,
                                       Defendant-Appellee.
                      ____________________

          Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
            No. 1:13-c-444 — William C. Griesbach, Judge.
                      ____________________

       SUBMITTED JUNE 22, 2020 * — DECIDED JULY 31, 2020
                   ____________________

   Before RIPPLE, HAMILTON, and SCUDDER, Circuit Judges.
    PER CURIAM. Years after Brenda Mitze unsuccessfully ap-
pealed the denial of her application for social security bene-
ﬁts, she moved to seal court decisions and other records,

   *  We have agreed to decide this case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                    No. 19-3212

claiming that their publication violated her right to keep her
medical information private. The district court denied the mo-
tion and we aﬃrm.
                                I
    We omit the details that led Mitze to apply for disability
beneﬁts in 2009, as they are unnecessary to the disposition of
this appeal. The Commissioner found she was not disabled
and denied her application. Suﬃce it to say she was unable to
establish that a medically determinable impairment pre-
cluded her from engaging in past relevant work or other gain-
ful employment. See 20 C.F.R. § 404.1505; see also Bird v. Ber-
ryhill, 847 F.3d 911, 913 (7th Cir. 2017). On review the district
court upheld the Commissioner’s decision. We did too.
See Mitze v. Colvin, 782 F.3d 879 (7th Cir. 2015).
    Several years later, Mitze ﬁled a motion to seal her “medi-
cal information . . . and all other information pertaining to
[her] case.” She complained of “harassing phone calls from
solicitors” who knew her personal medical information be-
cause the courts had “publicized” it by issuing opinions an-
nouncing the aﬃrmance of the ALJ’s decision.
   The district court denied Mitze’s motion. It ﬁrst noted that
remote electronic access to ﬁlings containing Mitze’s medical
records already was limited to the parties and their attorneys.
See FED. R. CIV. P. 5.2(c). (Full access, however, is available to
the public at the courthouse. See id.) To the extent that Mitze
wished to seal the district and appellate court opinions—both
of which recounted her medical facts in detail—the district
court determined she oﬀered no reason to overturn the
“long-standing tradition” of granting public access to the
courts’ decisions. Finally, the district court concluded that it
No. 19-3212                                                    3

had no authority to require news outlets to remove articles
about those decisions from the internet.
    On appeal, Mitze renews her concerns that medical sales-
people have targeted her because of the publication of the de-
tails of her case. She adds not only that she and her children
have experienced social stigma, but also that thieves broke
into her home to steal pain medication, which publicly avail-
able documents revealed that she had been prescribed. Mitze
attached to her brief the opinions of this court and the district
court, as well as online news articles reporting on those deci-
sions, and we understand her objections to pertain to the in-
formation in those documents.
                               II
                               A
    The district court did not abuse its discretion in denying
the motion to seal its own order aﬃrming the ALJ’s decision.
See County Materials Corp. v. Allan Block Corp., 502 F.3d 730,
739 (7th Cir. 2007). As the district court explained, a strong
presumption exists in favor of publishing dispositional or-
ders. See Hicklin Eng'g, L.C. v. Bartell, 439 F.3d 346, 348–49
(7th Cir. 2006), abrogated on other grounds by RTP LLC v. ORIX
Real Estate Capital, 827 F.3d 689, 691–92 (7th Cir. 2016). Even
in cases involving substantial countervailing privacy interests
such as state secrets, trade secrets, and attorney-client privi-
lege, courts have opted for redacting instead of sealing the or-
der or opinion. See Hicklin, 439 F.3d at 349 (“We hope never
to encounter another sealed opinion.”); Pepsico, Inc. v. Red-
mond, 46 F.3d 29, 30 (7th Cir. 1995) (Easterbrook, J., in cham-
bers) (noting that even in cases involving issues of national
security, a “sealed opinion and order” is barely imaginable).
4                                                     No. 19-3212

    Further, to the extent that Mitze asked the district court to
seal our opinion, she misdirected her motion, for only we can
consider such a request. “[E]very document ﬁled . . . by this
court . . . is in the public record unless a judge of this court
orders it to be sealed.” UNITED STATES COURT OF APPEALS FOR
THE SEVENTH CIRCUIT OPERATING PROCEDURE 10(a) (Dec. 1,
2015) (emphasis added). We do not recommend that Mitze re-
ﬁle her motion at this stage, however, as the same reasoning
for denying her request to seal the district court’s decision
would apply equally to our opinion.
                                B
    Balancing the public’s right to transparent court proceed-
ings and a litigant’s personal privacy interests is diﬃcult, par-
ticularly when it comes to those seeking beneﬁts based on
health concerns. We sympathize with a claimant who feels as
though her medical information should not be publicized
simply because she chooses to avail herself of her right to ju-
dicial review. It might be that the existing remedies of pro-
ceeding anonymously, requesting redactions, or sealing rec-
ords fall short of what is needed in the social security context.
    To be sure, the public has “a right to know who is using
[its] courts.” Doe v. Blue Cross & Blue Shield United of Wisconsin,
112 F.3d 869, 872 (7th Cir. 1997). Under the current standard,
a plaintiﬀ wishing to proceed anonymously must rebut the
presumption that parties’ identities are public information by
showing that her need for anonymity outweighs the harm of
concealment. See Doe v. City of Chicago, 360 F.3d 667, 669
(7th Cir. 2004). But we question whether a uniform practice of
social security opinions bearing only claimants’ initials would
negatively impact the government or public interest in any
meaningful way.
No. 19-3212                                                    5

    We leave that balancing for another day. All we need to
say in the case before us is that it is too late for Mitze. Given
everything that has transpired over the years, we cannot re-
visit the application of these standard practices regarding the
publication of judicial decisions and orders in social security
matters.
    Mitze’s circumstances fall outside the “very few catego-
ries” for which we have recognized that conﬁdentiality is ap-
propriate. Baxter Int'l, Inc. v. Abbott Labs., 297 F.3d 544, 546
(7th Cir. 2002) (Easterbrook, J., in chambers); see also Kama-
kana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
2006) (“[E]mbarrassment, incrimination, or exposure to fur-
ther litigation will not, without more, compel the court to seal
its records.”). When unsuccessful applicants for disability
beneﬁts seek judicial review, they can expect (at least under
today’s practices) that the medical basis of the claim will be-
come public. In such cases, federal courts have a responsibil-
ity to review the decision of an administrative law judge to
determine whether there is substantial evidence—primarily
medical evidence—in the administrative record to support
the decision. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019). We do so in reasoned decisions issued to the parties
and made available to the public.
    The Federal Rules of Civil Procedure draw a line at pro-
tecting medical records themselves, and redaction of personal
identifying information such as social security numbers is re-
quired. See FED. R. CIV. P. 5.2(a), (c); see also 20 C.F.R.
§ 401.115 (describing Social Security Administration guide-
lines for disclosing private information). But mere discussion
of the factual basis for a disability claim is not grounds for
preventing the publication of judicial decisions.
6                                                 No. 19-3212

                              III
    Mitze’s two remaining arguments also fail. News outlets
have the right to publish information obtained from public
court records, so we cannot order an outlet to remove from its
website articles reporting on the decisions in her case. See
Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 609 (1978). And
to the extent Mitze argues that the courts or the press making
the details of her case public violates the Health Insurance
Portability and Accountability Act, tit. II, § 262(a),
42 U.S.C. § 1320d-6 (1996), she has not explained how. The
Act regulates the disclosure of information by only health-
care providers and their aﬃliates. See United States v. Bek,
493 F.3d 790, 802 (7th Cir. 2007); 45 C.F.R. § 160.103 (exclud-
ing “government agency . . . collecting protected health infor-
mation” to determine eligibility for public beneﬁts).
    For these reasons, we AFFIRM.